EXHIBIT 32.1 Certification of Chief Executive Officer and Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with this quarterly report of Excalibur Industries on Form 10-Q for the periods ended February 28, 2013, I, Jay R. Mackie, Chief Executive Officer and Principal Financial Officer of Excalibur Industries, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The report fully complies with the requirements of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and (2) The information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Excalibur Industries. Date: April 11, 2013 /s/ JAY R. MACKIE Jay R. Mackie President, Chief Executive Officer, Principal Financial Officer
